                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

CHERYL LEE ZACK,                                      :
    Plaintiff,                                        :
                                                      :
         v.                                           :   No. 19-cv-1808
                                                      :
LEONARD ECKERT,                                       :
    Defendant.                                        :
                                                      :

:::::::::::::::::::::::::::::::::::::::::::::::::::::::

CHERYL LEE ZACK,                                      :
    Plaintiff,                                        :
                                                      :
         v.                                           :   No. 19-cv-1825
                                                      :
LEHIGH VALLEY PAIN                                    :
MANAGEMENT,                                           :
     Defendant.                                       :

:::::::::::::::::::::::::::::::::::::::::::::::::::::::

CHERYL LEE ZACK,                                      :
    Plaintiff,                                        :
                                                      :
         v.                                           :   No. 19-cv-1834
                                                      :
FRANCIS MATOS,                                        :
    Defendant.                                        :


                                              MEMORANDUM

Joseph F. Leeson, Jr.                                                May 24, 2019
United States District Judge
       Plaintiff Cheryl Lee Zack filed three civil actions alleging fraud. The first, Civ. A. No.

19-1808, names as the Defendant Leonard Eckert, the second, Civ. A. No. 19-1825, names as the

Defendant Lehigh Valley Pain Management (“LVPM”), and the third Civ. A. No. 19-1834,

names as the Defendant Francis Matos. Zack also seeks to proceed with all suits in forma

pauperis. For the following reasons, the Court grants Zack leave to proceed without paying the

costs of these suits and will dismiss her Complaints pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for

lack of subject matter jurisdiction and for failure to state a claim.

I.     FACTS

       Zack’s claims are not completely clear. She alleges that she resides in Allentown,

Pennsylvania. In Civ. A. No. 19-1808 she alleges that Defendant Eckert is using her address.

She has attached 71 pages of exhibits to her Complaint in that case showing various documents

with Eckert’s name and allegedly listing her street address. She asserts that she told her letter

carrier to stop delivering Eckert’s mail to her address and wrote to criminal investigators about it.

She claims she does not know who Eckert is and he does not live at her address. In Civ. A. No.

19-1825 she alleges that she received deliveries from ground shipment companies addressed to

LVPM containing medications. She reported the deliveries to her local police department, but

they refused to take a report and told her to throw the medicine away. She also reported the

deliveries to the Pennsylvania Attorney General.1 In Civ. A. No. 19-1834 she alleges that she

has received mail addressed to Matos from Macy’s and alleges that Matos used her address on a

credit card application.




1
 She also asserts in Civ. A. No. 19-1825 that she received a billing statement from “Super
Business Pages,” but does not name that entity as a Defendant.
                                                   2
II.    STANDARD OF REVIEW

       As Zack is proceeding in forma pauperis, her Complaint is subject to § 1915(e)(2)(B)(ii),

which requires the Court to dismiss the Complaint if it fails to state a claim. Whether a

complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Zack is proceeding pro se, the Court construes her

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

       Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to

contain “a short a plain statement of the claim showing that the pleader is entitled to relief.” A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if “the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).

This Court has noted that Rule 8 “requires that pleadings provide enough information to put a

defendant on sufficient notice to prepare their defense and also ensure that the Court is

sufficiently informed to determine the issue.” Fabian v. St. Mary’s Med. Ctr., No. Civ. A. 16-

4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

III.   DISCUSSION

       Zack asserts that the Court has federal question jurisdiction over her claims of “mail

fraud, insurance fraud, [and] possible medical fraud” in Civ. A. No. 19-1808. (ECF No. 2 at 2.)

She asserts federal question jurisdiction over her claims of “mail fraud, (Neglect) Abuse of



                                                   3
Medical drugs (opioids) and supplies” in Civ. A. No. 19-1825. She asserts federal question

jurisdiction over her claims of “mail fraud, falsification of address” in Civ. A. No. 19-1834.

Zack’s federal law mail fraud claims are not plausible because there is no private federal claim

for wire or mail fraud. See Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 501 (1985). Second,

Zack’s allegations do not state a plausible mail fraud claim even if we were to construe her

Complaint as alleging the claim through a statutory vehicle that would allow a private claim. See

Sunlight Elec. Contracting Co. v. Turchi, 918 F. Supp. 2d 392, 402 (E.D. Pa. 2013) (quoting

United States v. Syme, 276 F.3d 131, 142 n. 3 (3d Cir. 2002)) (setting out elements of mail fraud

as underlying fraud in RICO action as: “(1) the existence of a scheme to defraud; (2) the

participation by the defendant in the particular scheme with the specific intent to defraud; and (3)

the use of the United States mail or of wire communications in furtherance of the fraudulent

scheme”). The offense requires proof of specific intent, id. (citing United States v. Pearlstein,

576 F.2d 531, 535 (3d Cir.1978)), and this “may be found from a material misstatement of fact

made with reckless disregard for the truth.” Id. (quoting United States v. Hannigan, 27 F.3d 890,

892 n. 1 (3d Cir. 1994). The scheme “must involve some sort of fraudulent misrepresentations

or omissions reasonably calculated to deceive persons of ordinary prudence and comprehension.”

Id. (quoting Pearlstein, 576 F.2d at 535.

       Zack’s allegations that Defendants Eckert, LVPM and Matos are using her address to

send or receive mail do not state plausible claims for mail fraud. There is no allegation of a

scheme to defraud, of a specific intent to defraud, or that the United States mail was used to

further a fraud. Even if Eckart’s, LVPM’s and Matos’s receipt of mail at Zack’s address could

possibly be considered to constitute either a use of the mail or a false representation, Zack has

notably left blank the sections of each form Complaint where she was asked to describe any



                                                 4
injury she suffered as a result of the Defendants’ actions. Accordingly, her mail fraud claims are

not plausible and will be dismissed.

        Because the Court has dismissed her federal claims, the Court will not exercise

supplemental jurisdiction over any state law claims to the extent that Zack seeks to assert state

law fraud claims. Accordingly, the only independent basis for jurisdiction over any such claims

is 28 U.S.C. § 1332(a), which grants a district court jurisdiction over a case in which “the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between . . . citizens of different States.”

        Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’

even though only minimal diversity is constitutionally required. This means that, unless there is

some other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any

defendant.’” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood,

592 F.3d 412, 419 (3d Cir. 2010) (internal footnotes omitted)). Zack does not assert any basis

for the Court’s exercise of diversity jurisdiction. There is no allegation that the parties in each of

her cases are citizens of a state different from her own and there is no allegation that the amounts

in controversy satisfy the statutory requirement.

        While it is dubious whether Zack could ever state plausible claims invoking federal

question jurisdiction, the Court will permit her to file an amended complaint in each case. Zack

is advised that, if she chooses to do so, she should provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.




                                                    5
IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Zack’s Complaints. Zack will be given

leave to amend to attempt to cure the defects the Court has identified. An appropriate Order

follows.



                                            BY THE COURT:



                                             /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge




                                                6
